MOORE, J.
This is an appeal from an order of Court directing the sale of certain property provisionally seized, the sale having been ordered in accordance with Act No. 94 of 1900, and • at the request of plaintiff, on the ground that the property provisionally seized was of a perishable nature and subject to be lost or deterioated in value pending the suit.
The motion to dismiss is based on the ground that the -interlocutory order works no irreparable injury.
The motion must prevail.
If the defendant, who is the appellant here, should be successful in the suit and the writ of provisional seizure should be dissolved, the injury which he may sustain by the sale of his property thus provoked, would be compensable in money hence the injury would not be irreparable. It is well settled that as, a general rule, no injury can be considered irreparable where the damage or loss occasioned by the act complained of can be made good or repaired by the payment of money. State ex rel, Certing vs. Judge 104 La. 79; Schwan et al., vs. Schwan 52 A. 1193. The appeal is dismissed.